Name: Decision of the EEA Joint Committee No 77/1999 of 25 June 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport;  environmental policy
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(02)Decision of the EEA Joint Committee No 77/1999 of 25 June 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0029 - 0030Decision of the EEA Joint CommitteeNo 77/1999of 25 June 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 16/1999 of the EEA Joint Committee of 26 February 1999(1).(2) Directive 97/24/EC of the European Parliament and of the Council of 17 June 1997 on certain components and characteristics of two- or three-wheel motor vehicles(2) is to be incorporated into the Agreement.(3) Directive 97/24/EC repeals, with effect from 17 June 1999, Council Directive 80/780/EEC of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting to such vehicles(3) which is incorporated into the Agreement and which is consequently to be repealed under the Agreement.(4) Directive 97/24/EC repeals Council Directive 78/1015/EEC of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles(4), which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 45w (Commission Directive 97/27/EC) of Chapter I of Annex II to the Agreement: "45x. 397 L 0024: Directive 97/24/EC of the European Parliament and of the Council of 17 June 1997 on certain components and characteristics of two- or three-wheel motor vehicles (OJ L 226, 18.8.1997, p. 1)."Article 2In the first subparagraph of the second paragraph in the adaptation to Chapter I, the words "and of Article 6 of Directive 97/24/EC" shall be inserted after the words "and 94/12/EC".Article 31. The text of point 40 in Chapter I of Annex II to the Agreement (Council Directive 78/1015/EEC) shall be deleted.2. The text of point 41 of Chapter I of Annex II to the Agreement (Council Directive 80/780/EEC) shall be deleted with effect from 17 June 1999.Article 4The following indent shall be added in point 6 (Council Directive 89/336/EEC) of Chapter X of Annex II to the Agreement: "- 397 L 0024: Directive 97/24/EC of the European Parliament and of the Council of 17 June 1997 (OJ L 226, 18.8.1997, p. 1)."Article 5The texts of Directive 97/24/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 40.(2) OJ L 226, 18.8.1997, p. 1.(3) OJ L 229, 30.8.1980, p. 49.(4) OJ L 349, 13.12.1978, p. 21.